ge lofi

Case 1:18-cv-01987-KMT. Document 18-1 Filed 01/16/19 USDC Colorado Pa

 

Pa. RRR ee

 

 

     

/ . sp ~
tte. Ene /&U287 _
Crowley County Correctional Facility DERSER Goan os
CCCF Facuiy ;
P.O. Box 100 Et REPRE QUES ER Sy

te

O'nev Springs, CO 81062-8700
LEGAL USE ONLY

.-
BLUVEH ahd

United States Distoct (curt
Alfied A. Array Courthouse

Scl- lath Street Room 4 100
Dynver Colotaclo, Fo - 35¥4

anesg 250 VannaeadHDDeDeegedoaefoyod hada gffo gag fied ygtova pte fail

LEGAL MAIL

MIS55—-SSR154i

INI dAVN LISVT YaQaNdsAIO #OOG

Le AHO BBCH/

 

 

 

 

 

INI HAWN LSVT AIVLS
Ze UWISNOdS
Com ALVA ALITIOVA
bf(-Cl« 7 LOIOD

ae a

-

ora sh

. sae
ay ae .
Ba Be ec -
